DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 is rejected under 35 U.S.C. 102(a2) as being anticipated by NieBing (US PG Pub No. 2022/0145841).
Regarding claim 1, Niebing teaches A method for controlling a multi-axle assembly in a vehicle, comprising: 
operating the multi-axle assembly (22 figure 2) according to a requested mode of a plurality of modes, wherein the plurality of modes includes providing torque at one, two and no axles of the multi- axle assembly based on a speed of the vehicle (paragraph 14 to start e machine is separated from axle to start ICE paragraph 18; at least one axle is driven by e machine paragraph 21).
Regarding claim 12, Niebing teaches  wherein operating the multi-axle assembly according to a requested mode of a plurality of modes further includes providing torque at a third axle of the multi-axle assembly based on the speed of the vehicle (paragraph 21).

Allowable Subject Matter
Claims 13-20 allowed.
Claims 2-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to show or adequately teach wherein providing torque at an axle of the multi-axle assembly includes connecting wheels to the axle to propel vehicle motion and wherein the wheels are connected to the axle by wheel hub assemblies configured to lock and unlock the wheels to and from the axle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747